VAUGHN, Chief Judge.
Defendant contends that the trial court erred in denying his motions to dismiss and his motion to set aside the verdict. In recognition of the rule that fingerprint evidence is insufficient, by itself, to carry a case to the jury, we find merit in defendant’s contention.
The State relied on the testimony of Officer Johnny Boyd, a qualified expert in fingerprint identification, to prove that the latent prints lifted from the broken window at the scene of the crime matched those of defendant. While fingerprint evidence shows that a defendant has, at some time, been at the crime scene, such evidence has no probative force unless it can also be shown that defendant’s fingerprints were impressed at the time *350the crime was committed. State v. Bass, 303 N.C. 267, 278 S.E. 2d 209 (1981); State v. Scott, 296 N.C. 519, 251 S.E. 2d 414 (1979).
Defendant offered a reasonable explanation for the presence of his prints on the broken window: In January 1982, approximately eight months before the crime was committed, defendant and his girlfriend had gone to the then vacant house and peered into the window. Defendant testified that the only way to see the kitchen was from the back kitchen window and that “[i]n order to look in the kitchen window, [he] had to climb up there.” State’s witness, Larry Matkins, testified that fingerprints could last a year or longer.
The State concedes that defendant’s testimony shows that his fingerprints could have been impressed while defendant was lawfully on the premises, but argues that during cross-examination, defendant contradicted himself, and, thus, the question of his guilt was properly left to the jury. Defendant, during cross-examination, testified that he did not have to climb on anything to see into the window: “When I said before that we climbed up there, I meant that I had lifted [my girlfriend] up. . . . I know I didn’t climb up there. I could stand on the ground on my tiptoes and see in the edge of the window.”
Regardless of whether defendant had his feet on the ground when he peered into the window, his testimony provided a lawful explanation for the presence of his prints on the window. The State produced no evidence to negate defendant’s explanation, but seeks to rely solely on defendant’s contradictory testimony during cross-examination to show that defendant could have left his prints only at the time of the crime.
The burden is not on defendant to sufficiently explain the presence of his prints, but on the State, to prove by substantial evidence, defendant’s guilt. State v. Bass, supra; see State v. Minton, 228 N.C. 518, 46 S.E. 2d 296 (1948). While the jury decides what the evidence proves or does not prove, the judge decides whether the evidence is sufficient to withstand a motion to dismiss. State v. Scott, supra. The trial judge here erred in denying defendant’s motions to dismiss.
Reversed.
Judges Whichard and Phillips concur.